DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in reply to Response to Election/Restriction Filed - 01/26/2021.
	Claims 1-19 are pending. 
	Claims 1-10 and 18-19 are elected without traverse for prosecution.
	Claims 11-17 remain withdrawn as been drawn to nonelected invention. 

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55” has been used to designate both “management control unit”, as shown in Fig. 3,  and “a vehicle management unit”, as shown in [0031].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

	
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

Claim  1: 
1.	“a communication unit that communicates with a terminal device used by a user of a vehicle, and a terminal device possessed by a use scheduled person of the vehicle”. Further, this “communication unit” is not modified by sufficient structure in the claim.  Accordingly, this unit invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be communication unit” corresponds to [0031]; “The wireless communication unit 51 communicates with the vehicle 20 through a wireless communication network such as Dedicated Short Range Communication (DSRC) (registered trademark)”. Accordingly, the examiner finds the claim is definite.
2.	“a vehicle management unit that, in a case where estimated time of arrival at a delivery position … the terminal device of the use scheduled person”. 
Claim 2: “the vehicle management unit transmits a delivery condition to the terminal device of the user”. 
Claim 4: “the vehicle management unit transmits a delivery condition to the terminal device of the user”
Claim 8: “the vehicle management unit stores the delivery conditions responded to a request for the delivery conditions”.
	Further, this “vehicle management unit” is not modified by sufficient structure in the claims as shown above.  Accordingly, this unit invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “vehicle management unit” corresponds to [0138]; “series of processing described in the description can be executed by hardware, software, or a composite configuration of both. In a case where processing is executed by software, a program that records a processing sequence is installed in a memory 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1.	Claims 1-10 directed to a machine. Claim 18 directed to a process. 
	Claims 1-10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea with concepts relating to enumerated grouping of:
Certain methods of organizing human activity as the claims recites concepts relating to Managing Personal Behavior or Relationships or Interactions Between People, which include social activities, teaching, and following rules or instructions.  See MPEP 2106.04 (a)(2) (II)(C).
	The judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   For example, the additional limitations are “communication unit”, “terminal”, “vehicle management unit”. See MPEP 2016.05 (h).
	Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill 

2.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because as per claim 19, the preamble recite(s) “A program that causes a computer to execute management of a vehicle, the program causing the computer to realize”, however, does not recite that the computer program is encoded or recorded on a physical medium readable by a computer.  
	Thus, the claim is directed to functionally descriptive material that is not functionally or structurally interrelated to the medium. Data structures not claimed as embodied in computer readable media (defined as "a collective word for the physical material, such as paper, disk, and tape, used for storing computer-based information", Microsoft Press, Computer Dictionary, Second Edition, © 1994) are descriptive material per se and are not statutory because they are neither physical "things" nor statutory processes. 
	Such claimed data structures do no define any structural and functional interrelationships between the data structure. See MPEP 2106(IV)(B)(1)(a). For instance, paragraph [0013] of the specification recites a program provided to a 



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-6, 8 and 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Japanese Pub. NO JP2014137766A to CHINOMI SATOSHI (“CHINOMI”).
	Regarding claims 1, 18 and 19. CHINOMI discloses a vehicle management device comprising:
	a communication unit (CHINOMI, [0010]; “Internet 300” + [0014]; “The communication device 120 is a device for communicating with the communication device 220 provided in the shared vehicle 200 and the user terminal 400 owned by  that communicates with a terminal device used by a user of a vehicle (CHINOMI, [0010]; “vehicle 200 used for shared use”. [0011]; “The shared vehicle 200 includes an in-vehicle device 210 and a communication device 220. The in-vehicle device 210 recognizes the user who uses the shared vehicle 200, and the information of the user who uses the shared vehicle 200 and the information of the current position acquired by the GPS (Global Positioning System) receiver provided in the shared vehicle 200”), and a terminal device possessed by a use scheduled person of the vehicle (CHINOMI, [0010]; “a plurality of user terminals 400 capable of communicating with the vehicle management server 100 via the Internet 300”); and 
	a vehicle management unit (CHINOMI, [0013]; “control device 110”. [0013]; “the management server 100 includes a control device 110 and a communication device 120”) that, in a case where estimated time of arrival  at a delivery position at which the vehicle is delivered from the user to the use scheduled person (CHINOMI, [0043]; “scheduled return position,”), the estimated time of arrival having been estimated on the basis of position information of the vehicle, does not fall within a preset predetermined time range (CHINOMI, [0038]; “the control device 110 has a second predetermined time t2 (for example, 30 minutes) that is set with reference to delivery time (CHINOMI, [0018]; “The usage reservation information includes … information on the scheduled usage end time”) of the vehicle and includes the delivery time (CHINOMI, [0038]; “the control device 110 first … receives the usage reservation information stored in the RAM 113 and the current position of the shared vehicle 200 transmitted from the communication device 220 of the shared vehicle 200 … based on the acquired information, the control device 110 has a second predetermined time t2 (for example, 30 minutes) from the scheduled end time of the user who is currently using the shared vehicle 200 (currently used user)”). Also see [0038]; “At the previous point in time, it is determined whether or not the shared vehicle 200 currently in use can be returned by the scheduled end time of use … from the current position of the shared vehicle 200 at a time before the second predetermined time t2 before the scheduled end time of the current user”. Also, see [0044]; “step S201”)
	transmits a delivery situation (CHINOMI, such as availability of “alternative vehicle”, [0047] OR “may be delayer”, [0048]) to the terminal device of the use scheduled person (CHINOMI, [0045-]0049; “in step S202, if it is determined that the shared vehicle 200 currently in use cannot be returned by the scheduled end time of use, the process proceeds to step S203 … in step S203, the control device 110 refers to the usage reservation information stored in the RAM 113 … the process proceeds to step S205 … The device 110 determines whether or not there is an alternative vehicle that can be used by the subsequent user among the other shared vehicles 200 … the control device 110 informs the user terminal 400 of the subsequent user that 
	Regarding claim 2. CHINOMI discloses The vehicle management device according to claim 1, wherein in a case where the estimated time of arrival is later than the predetermined time range, the vehicle management unit transmits a delivery condition to the terminal device of the user (CHINOMI, [0046]; “In step S204, the control device 110 is provided in … the shared vehicle 200 currently used by the currently used user. Information for notifying that there is a high possibility that the scheduled return position cannot be reached by the scheduled end time of use and a proposal for extension of the scheduled end time of use are transmitted to the in-vehicle device 210, and this process is terminated”).

Regarding claim 3. CHINOMI discloses the vehicle management device according to claim 2, wherein the vehicle management unit includes, in the delivery conditions information used to perform negotiation for changing delivery conditions between the terminal device of the user and the terminal device of the use scheduled person (CHINOMI, [0048-0049]; “Next, in step S207, the control device 110 informs the user terminal 400 of the subsequent user  … the proposal for the use of the alternative vehicle detected in step S205. Send … in step S208, the control device 110 
	Regarding claim 4. CHINOMI discloses the vehicle management device according to claim 2, wherein in a case where a response to the delivery situation from the use scheduled person does not indicate use of a substitutable vehicle for the vehicle, the vehicle management unit transmits the delivery condition to the terminal device of the user (CHINOMI, [0049-]; “the process proceeds to step S209, while when "not use" is selected, the process proceeds to step S210 … In step S210, the control device 110 provides information … the current user or the in-vehicle device 210 provided in the
	Regarding claim 5. Claim 5 has been analyzed and is rejected for the same rationale used to reject claim 3. Claim 5 limitations do not teach or define any new limitations beyond claim 3; therefore, claim 5 is rejected under the same rationale.

	Regarding claim 6. CHINOMI discloses the vehicle management device according to claim 2, wherein in a case where the estimated time of arrival is later than the predetermined time range, the vehicle management unit includes, in the delivery conditions, information related to amount of compensation for a delay in delivery (CHINOMI, [0034]; “365 Further, in the present embodiment, when the scheduled end time of the user who is currently using the shared vehicle 200 is extended, the cost incurred by the subsequent user using the alternative means is calculated, and after the extension. This is to inform the user who is currently using the shared vehicle 200 that the cost calculated in this way will be incurred if the time is further delayed from the scheduled end time of use”).

	Regarding claim 8. The vehicle management device according to claim 2, wherein the vehicle management unit stores the delivery conditions responded to a request for the delivery conditions (CHINOMI, [0046]; “When the extension reservation of the scheduled time is transmitted, the control device 110 updates the usage reservation information of the user who is currently using the shared vehicle 200 stored in the RAM 113, and the scheduled end time of use after the extension. To record”).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over CHINOMI in view of U.S. Patent Pub. No. 2007/0010942 to Bill (“Bill”).
	Regarding claim 9. CHINOMI discloses the vehicle management device according to claim 1, wherein in a case where the estimated time of arrival is later than the predetermined time range, the vehicle management unit includes, in the delivery situation (as shown in claim 1 rejection supra),
	CHINOMI substantially discloses the claimed invention; however, CHINOMI fails to explicitly disclose the “information related to shops located in proximity to the delivery place”. However, Bill teaches: information related to shops located in proximity to the delivery place (Bill, Fig. 2; “predict an event based on relationship of the received mapping query to the other mapping queries 240” [Wingdings font/0xE0] “enable notification of the predicted event and/or make available or known services or information relating 
	Therefore, it would have been obvious to one of ordinary skill in the reservation systems art at the time of filing to modify CHINOMI to include information related to shops located in proximity to the delivery place, as taught by Bill, where this would be performed in order to increase the perceived value of using a particular mapping service or application.  See Bill [0088].    


	Claims 7 and 10 are rejected under 35 U.S.C 103 as being unpatentable over CHINOMI in view of U.S. Pat. Pub. 2016/0267402 to Szabo (“Szabo”).

	Regarding claim 7. CHINOMI discloses the vehicle management device according to claim 1, wherein in a case where the estimated time of arrival is earlier than the predetermined time range (CHINOMI, [0039]; “Then, the control device 110 calculates the time required for traveling on the road obtained as a result of the search as the required time, and whether or not the calculated required time is within , “the vehicle management unit includes,
	CHINOMI substantially discloses sheared vehicle management device, which judges the time of arrival according to time range as shown above; however, CHINOMI’s vehicle management unit lacks the teaching of “in the delivery situation, information related to expenses incurred by early arrival”. However, Szabo teaches includes, in the delivery situation, information related to expenses incurred by early arrival (Szabo, [0026]; “the system will inform the guests that the standard policies and fees will apply and will be almost double that the guest would pay otherwise”. [0047]; “See Step S113, where just the price for the arrival times are provided. At step S115, the guest can then accept the price for the premium arrival time, which causes the system 100 at step S117 to update the database with regard to the room being chosen”).  
	
	Therefore, it would have been obvious to one of ordinary skill in the reservations systems art at the time of filing to modify CHINOMI to include information related to expenses incurred by early arrival, as taught by Szabo, where this would be performed in order to motivate guests to think and select their times of arrival and departure in order to avoid fees.  See Szabo [0026].    


	Regarding claim 10. CHINOMI discloses the vehicle management device according to claim 1, wherein in a case where the estimated time of arrival is earlier than the predetermined time range, the vehicle management unit includes (as shown in claim 1 rejection supra), 
	CHINOMI substantially discloses sheared vehicle management device, which judges the time of arrival according to time range as shown above; however, CHINOMI’s vehicle management unit lacks the teaching of “in a notification of the delivery situation, information that can be used to cause the estimated time of arrival to fall within the predetermined time range”. However, Szabo teaches in a notification of the delivery situation, information that can be used to cause the estimated time of arrival to fall within the predetermined time range (Szabo, [0026]; “In the case of not pre-booking an early arrival or late departure, the system will inform the guests that the standard policies and fees will apply and will be almost double that the guest would pay otherwise. The system will also make suggestion about available times for check-in and check-out to better manage the guest's time and avoid the standard (and increased) fees. In addition to informing guests about their potential losses in case of going with the standard times and fees, this system will sell hourly check-ins and check-outs based on appeals to guests' loss-aversion”).
	Therefore, it would have been obvious to one of ordinary skill in the reservations systems art at the time of filing to modify CHINOMI to include move from buried fees to an a la carte fee system that is transparent and easy to understand to ensure customer satisfaction.  See Szabo [0028].    

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687